Citation Nr: 1241798	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-30 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an ear disorder.

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In his August 2009 VA Form 9, Substantive Appeal, the Veteran requested a video conference Board hearing be held at the RO.  In October 2011 correspondence, the RO notified the Veteran that his video conference Board hearing was scheduled for a date in December 2011.  The Veteran postponed this hearing and the RO subsequently notified him in March 2012 correspondence that his video conference Board hearing was scheduled for a date later in March 2012.  The Veteran cancelled this hearing.  As the Veteran has not requested that the hearing be rescheduled, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2012).  

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The evidence of record does not show that the Veteran currently has an ear disability.  


CONCLUSION OF LAW

The criteria for service connection for an ear disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the issue of entitlement to service connection for an ear disorder, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in July 2007 of the criteria for establishing service connection for an ear disorder, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection was awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2007.  Nothing more was required.  

As for the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was provided an opportunity on two occasions to set forth his contentions regarding his ear disorder claim during a video conference Board hearing.  As noted in the Introduction, one was scheduled in December 2011 and the other in March 2012, but the Veteran failed to appear at either and has not indicated any desire that it be rescheduled.  

The Board also acknowledges that a VA medical examination and medical opinion was not provided with regard to the issue of entitlement to service connection for an ear disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  

The Board concludes an examination is not needed for this issue because there is no evidence of a current disability of the ear and the only evidence indicating the Veteran "suffered an event, injury or disease in service" is treatment for wax build-up.  Such evidence is insufficient to trigger VA's duty to provide an examination.  As discussed below, there is no evidence of a current disability, a notation that the Veteran reported a history of Meniere's disease was not noted until more than 30 years after discharge, and there is no evidence linking that condition to active service.  

The Court has held, in circumstances similar to this, that VA is not obligated, pursuant to section 5103A(d), to provide an appellant with a medical nexus opinion.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict with § 5103A(d) and evidence of record "establishing that the veteran suffered an event, injury, or disease in service" is required to trigger VA's duties pursuant to § 5103A(d)).  Thus, as there is no competent and credible evidence of a current ear disability or of an ear injury in service or for many years thereafter, there is no reasonable possibility that a medical examination and opinion would aid in substantiating the Veteran's claim.  

The Board concludes that all available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran seeks service connection for an ear disorder.  

Service treatment records show that he was treated twice for ear wax impaction in October 1971 and then again in April 1973.  The October 1971 records noted that there was no pain involved, but ear drops had to be used before irrigation because the wax in both ears was too impacted.  His April 1973 discharge examination noted normal ears and hearing.  

Post-service, a painful left ear was noted in a July 1977 VA medical record.  The Veteran also said it was painful to swallow.  An examination was normal, but an earache was noted.  

An August 1977 VA medical record noted the Veteran's complaint of dizziness for three days with no trauma, nausea, or vomiting.  Wax was noted at the left ear drum.  Diagnosis was vertigo.  

A July 1990 private medical record noted dizziness at work that morning, but the Veteran said he now felt better.  He said he was not in distress but just felt off balance for awhile that morning.  It was noted that he had a history of mitral valve prolapse.  

A June 2002 private hospital record noted an assessment of positional vertigo after the Veteran went to the emergency room complaining of a spinning sensation which began the night before.  When he sat up, changed positions or turned his head, he got dizzy and had to hang onto the walls when he walked.  A trace of nausea was reported but no other symptoms.  Assessment also included an abnormal electrocardiogram and coronary artery disease.  

A subsequent June 2002 private medical record noted a follow-up to the emergency room visit.  The Veteran said he currently had no vertigo but felt a bit spacy from the prescribed Meclizine.  He was told to take Meclizine only when necessary.  

December 2004 VA medical records revealed the Veteran complained of vertigo or dizziness and gave a history of Meniere's disease.  

A July 2009 VA medical record noted that the Veteran was seen for dizziness with a history of vertigo.  It was noted that these attacks typically occurred two to three times a year, apparently since he was diagnosed with vertigo in 2002.  There was no trauma or falls to the head.  It was also noted that he used Meclizine last some years ago.  He was prescribed Meclizine and told to follow-up with his physician.  

August 2009 VA medical records revealed an initial audiological evaluation and ENG testing due to the Veteran's dizziness complaints.  The Veteran told the examiner that he first experienced dizziness in June 2001 while sitting on a couch.  He had intermittent episodes over the years and had not had any reoccurrences recently.  However, he felt he had to be careful to avoid any quick head movements or he would become dizzy.  It was noted that he denied any ear pathology or treatment.  Examination of both ears showed normal middle ear pressure, compliance and volume.  Results of the ENG test were within normal limits.  An ear, nose and throat (ENT) consultation examination revealed that the tympanic membranes of both ears were clear and intact and there was no evidence of middle ear effusion.  It was noted that the Veteran's positional vertigo had currently resolved and that he did not currently have any symptoms.  

Based on the evidence of record, the Board finds that service connection for an ear disorder is not warranted.  There is no medical evidence of record demonstrating that the Veteran currently has a diagnosed disability of the ear.  The Board acknowledges that the Veteran has complained of vertigo or dizziness since approximately four years after discharge from service.  The Veteran is competent to describe symptoms he experiences, such as pain or dizziness.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In addition, while the Veteran reported a history of Meniere's disease on one occasion when he complained of dizziness in December 2004, more than 30 years after discharge from active duty, this condition was not observed, noted, or diagnosed in prior or subsequent medical records and examinations.  Moreover, the Veteran denied any ear pathology or treatment when examined by the VA audiology clinic in August 2009.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no evidence of a current ear disability, service connection cannot be granted as the Veteran does not manifest a current disability.  See 38 C.F.R. § 3.303; Hickson, 12 Vet. App. at 253.  

Therefore, the preponderance of the evidence is against this claim for service connection for an ear disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an ear disorder is denied.  


REMAND

Unfortunately, a remand is required for the Veteran's claim for service connection for a heart disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).  

The Board notes that in the case of a veteran who served in the Republic of Vietnam during the Vietnam era, service connection will be presumed for certain specified diseases based on presumed exposure to herbicide agents (e.g., Agent Orange) in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The governing regulation, 38 C.F.R. § 3.309(e), was recently amended to include ischemic heart disease as a disease presumptively associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (as amended August 31, 2010).  The Veteran's DD Form 214 indicates that the Veteran had no foreign service during his period of active duty during the Vietnam War era, so the possibility of presumptive service connection is not available in his case.  

However, the evidence of record reveals that the Veteran complained of numerous chest pains while on active duty.  According to an October 1971 service treatment record, the Veteran indicated that he might have them at least three times a month and the pains could last from one to two hours.  The examiner noted an unknown etiology.  Two lay statements from the Veteran's spouse and another woman revealed that they knew the Veteran when he was on active duty and they remembered his complaints of chest pains somewhere around the winter of 1972 or between December 1972 and March or April 1973.  

Post-service medical evidence shows the Veteran was later diagnosed with mitral valve prolapse in approximately November 1985 and coronary artery disease by June 2002.  He also suffered a heart attack in approximately August 2001.  Complaints of chest pain or a history of chest pain are also seen in private and VA medical records dated in August 1984, March 1988, September 1988, May 1993, and June 1993.  The September 1988 private medical record specifically noted that the Veteran was complaining of chest pain and had a long history of chest pain dating back to 1973.

In light of the above, the Board finds that additional clarification is needed prior to Board review of the claim for service connection for a heart disorder.  This is because of several factors.  First, the Veteran has had a heart attack and been diagnosed with coronary artery disease and mitral valve prolapse after service.  Second, the service treatment records and credible lay evidence show or indicate numerous instances of chest pains during service.  Third, there is private medical evidence in 1988 that noted the Veteran's long history of chest pain dating back to 1973, the year the Veteran was discharged from active duty.  

To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his asserted heart disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As there is evidence of a current heart disability, evidence of possible symptoms (chest pains) during service, and a September 1988 private medical record indicating these chest pain symptoms dated back to the year the Veteran was discharged from service, the Board feels there is insufficient medical evidence at present to decide this claim.  Therefore, on remand an appropriate VA examination and medical opinion as to his heart disorder should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an opportunity to submit or identify any additional evidence (not already on file) relevant to his service connection claim for a heart disorder.  

2.  The RO/AMC shall schedule the Veteran for a VA cardiology examination to determine the nature and etiology of any current cardiac disorder.  All indicated studies should be performed, and the claims folder shall be made available to the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.  Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed heart disorder, such as coronary artery disease or mitral valve prolapse or status post heart attack, had its onset in service or within the first post-service year, or is causally related to service.  

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, the RO/AMC should readjudicate the service connection claim for a heart disorder with consideration of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


